


110 HR 6261 IH: Midwest Storm Victim Relief Act of

U.S. House of Representatives
2008-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6261
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2008
			Mr. Hill introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To increase the maximum amount of financial assistance
		  that an individual or household is eligible to receive under the Robert T.
		  Stafford Disaster Relief and Emergency Assistance Act in connection with recent
		  storm damage and flooding in the Midwest, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Midwest Storm Victim Relief Act of
			 2008.
		2.Disaster assistance to
			 individuals and householdsIn
			 providing financial assistance to individuals and households in connection with
			 major disasters declared by the President for storm damage and flooding in the
			 States of Indiana, Iowa, Minnesota, and Wisconsin during the period beginning
			 on May 26, 2008, and ending on June 15, 2008, the President shall apply section
			 408(h) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C. 5174(h)) by substituting $50,000 for the amount
			 specified in that section.
		3.Suspension of
			 certain limitations on personal casualty losses
			(a)In
			 generalParagraphs (1) and
			 (2)(A) of section 165(h) of the Internal Revenue Code of 1986 shall not apply
			 to losses described in section 165(c)(3) of such Code which are attributable to
			 major disasters declared by the President under the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) for storm damage
			 and flooding in the States of Indiana, Iowa, Minnesota, and Wisconsin during
			 the period beginning on May 26, 2008, and ending on June 15, 2008. In the case
			 of any other losses, section 165(h)(2)(A) of such Code shall be applied without
			 regard to the losses referred to in the preceding sentence.
			(b)Exclusion for
			 compensation for subsequent lossFor purposes of the Internal
			 Revenue Code of 1986, gross income does not include any amount received as
			 compensation for a loss for which a deduction is allowed by reason of
			 subsection (a) if such compensation is received in a taxable year beginning
			 after the taxable year for which such deduction is allowed.
			
